MEMORANDUM OPINION
                                        No. 04-10-00820-CV

                                          Noel GEVARA,
                                            Appellant

                                                 v.

                                      Coporal WALSCH, et al.,
                                             Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-12682
                             Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 29, 2010

DISMISSED FOR LACK OF JURISDICTION

           A copy of appellant’s notice of appeal was filed in this court on November 10, 2010. In

the notice, appellant states that he wants to appeal “the notice which the staff attorney has

imposed upon the plaintiff.” On November 16, 2010, the trial court clerk filed a notification of

late record stating the clerk’s record has not been filed in this appeal because no order or

judgment has been signed by the trial court in the underlying cause. A judgment or order that

does not dispose of all parties and causes of action is not final and appealable. See Houston
                                                                                  04-10-00820-CV


Health Clubs, Inc. v. First Court of Appeals, 722 S.W.2d 692, 693 (Tex. 1986); Northeast Indep.

Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

       On November 17, 2010, we ordered appellant to show cause in writing by December 3,

2010, why this appeal should not be dismissed for lack of jurisdiction. Appellant did not respond

to our order.   Because no final and appealable judgment or order has been signed in the

underlying cause, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-